NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                               Submitted November 26, 2014* 
                                 Decided December 2, 2014 
                                               
                                           Before 
 
                         ANN CLAIRE WILLIAMS, Circuit Judge
                          
                         DIANE S. SYKES, Circuit Judge 
                          
                         DAVID F. HAMILTON, Circuit Judge 
 
No. 14‐1544 
 
RAYMOND LOVE,                                     Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Southern District of Indiana, 
                                                  Indianapolis Division. 
      v.                                           
                                                  No. 1:10‐cv‐0776‐LJM‐DML 
WAYNE SCAIFE, et al.,                              
      Defendants‐Appellees.                       Larry J. McKinney, 
                                                  Judge. 
 
                                        O R D E R 

        Raymond Love, an inmate at the Pendleton Correctional Facility in Indiana, 
claims in this action under 42 U.S.C. § 1983 that law library supervisors Wayne Scaife 
and Nova Guffey, case manager Vedora Hinshaw, and grievance officer Tim Nickles 
deprived him of his First Amendment right of access to the courts by denying him 
sufficient time in the prison’s law library to complete his appellate brief in a state 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 14‐1544                                                                           Page 2 
 
post‐conviction case. The district court granted summary judgment for the defendants. 
We affirm the judgment. 
         
        We recount the evidence and draw all reasonable inferences in the light most 
favorable to Love. See Kvapil v. Chippewa County, Wis., 752 F.3d 708, 712 (7th Cir. 2014). 
After his state criminal conviction had become final, Love filed a post‐conviction 
motion claiming ineffective assistance of counsel, prosecutorial misconduct, and jury 
misconduct. The Marion Superior Court denied that motion in December 2007, and 
Love appealed. In March 2008 he received word that his appellate brief was due on 
April 5, 2008, and he notified Mr. Scaife in the library about this deadline. According to 
Love, inmates with filing deadlines typically are allowed four or five two‐hour library 
passes each week. But Love never received more than two passes per week, even 
though he sent many requests to Mr. Scaife and several times asked Mr. Nickles for help 
getting more passes. The state appellate court granted a filing extension until May 19, 
2008, but Love did not benefit because during all of April he received only six passes, 
one of them useless because of a library closure. And often when he did get a library 
pass he was limited to 90 minutes instead of the allotted 2 hours. An inmate who 
worked in the law library helped him with his brief for about two weeks, and then two 
other prisoners helped him collect paperwork and prepare for deadlines. 
         
        The situation did not change even after the state appellate court, in its order 
setting the May 19 deadline, instructed that prison administrators provide “access to 
resources that would allow the timely filing of documents necessary to the resolution of 
appeals.” Love took this notice to Ms. Guffey, the new law library supervisor. He also 
sent her many requests and asked Mr. Nickles and Ms. Hinshaw for help getting more 
passes, but he received only two passes for the entire month. 
         
        Love then requested a second filing extension, and the state appellate court set 
the final deadline for June 13, 2008. Love took this notice to Ms. Guffey, but she gave 
him only four passes for the entire month, and because of library closures he was able to 
go only once. Love filed a formal grievance, which Mr. Nickles answered with a letter 
saying he had “proof” that Love had been given “ample time” to finish his appellate 
brief. Love also complained several times to Ms. Hinshaw, who tried to help but was 
told by Ms. Guffey that she had a backlog of requests for library passes. So before his 
June deadline, Love sent in the part of the brief he had finished and asked the appellate 
court for a third extension to complete the rest. The court denied his request and 
dismissed his appeal with prejudice for failure to timely file his brief. 
         
No. 14‐1544                                                                            Page 3 
 
        In granting summary judgment for the defendants, the district court reasoned 
that a jury could not find from the evidence that Love was denied meaningful access to 
the law library or that he had potentially meritorious appellate claims. The former 
conclusion is questionable, but the latter is sound and also dispositive. (We note also 
that the district court could have dismissed at screening the claims against Ms. Hinshaw 
and Mr. Nickles, see 28 U.S.C. § 1915A, since prison administrators cannot be liable 
under § 1983 simply because they participated in addressing inmate grievances, 
see Burks v. Raemisch, 555 F.3d 592, 595–96 (7th Cir. 2009). These defendants had no 
authority to grant or deny Love’s requests for library passes, and, in fact, Ms. Hinshaw 
tried to help Love get more passes.) 
         
        Love argues that he presented enough evidence to prove he was denied adequate 
time in the law library to prepare his brief. Prisoners have a constitutional right to 
meaningful access to the courts. See Bounds v. Smith, 430 U.S. 817, 821, 823 (1977); Lehn v. 
Holmes, 364 F.3d 862, 865–66 (7th Cir. 2004). Prison authorities, therefore, must “assist 
inmates in the preparation and filing of meaningful legal papers by providing prisoners 
with adequate law libraries or adequate assistance from persons trained in the law.” 
Bounds, 430 U.S. at 828. The defendants did not submit any of their own evidence in 
response to Love’s claim, so the uncontroverted evidence is that prisoners with filing 
deadlines usually get four or five library passes per week. But in a span of 3 months, 
Love was allowed to go to the law library only 8 times. Thus Love had, at most, 16 
hours to research and write his appellate brief. The defendants offered no explanation 
for denying Love more passes, despite his repeated requests. In fact, Ms. Guffey 
admitted that she had trouble reviewing and approving the accumulation of requests 
for library passes. We are not convinced that a jury would be unable to find that Mr. 
Scaife and Ms. Guffey denied Love access to the law library. 
         
        Nonetheless, Love’s claim fails because he did not show that the lack of greater 
access caused him actual injury. See Lewis v. Casey, 518 U.S. 343, 349 (1996); Devbrow v. 
Gallegos, 735 F.3d 584, 587 (7th Cir. 2013). Love went to great effort in trying to show 
that his access to the library was unduly restricted, but to establish an “actual injury” he 
needed evidence demonstrating as a consequence that he was prevented from pursuing 
a nonfrivolous, or potentially meritorious, legal action. See Christopher v. Harbury, 536 
U.S. 403, 414–15 (2002); Ortiz v. Downey, 561 F.3d 664, 671 (7th Cir. 2009). Love argues 
that the inadequate access prevented him from completing his appellate brief on his 
post‐conviction motion, which involved claims of ineffective assistance of counsel, 
prosecutorial misconduct, and jury misconduct. Although Love’s general allegation of 
ineffective assistance satisfied the district court at screening, once the defendants had 
No. 14‐1544                                                                            Page 4 
 
moved for summary judgment, Love was compelled to present evidence that could 
convince a trier of fact that his post‐conviction appeal raised arguable issues. See Lewis, 
518 U.S. at 353, 357–58; Tarpley v. Allen County, Ind., 312 F.3d 895, 899 (7th Cir. 2002). But 
all Love said at summary judgment is that, during his criminal trial, his defense lawyer 
also was “on trial” for “taking client money and putting it in his account.” On that basis, 
Love asserted, the lawyer’s assistance must have been deficient because he could not 
properly focus on Love’s case. Love did not elaborate on this sparse allegation (or even 
mention the factual predicate for his claims of prosecutorial misconduct or jury 
misconduct), and neither did he submit at summary judgment any of his 
post‐conviction filings from the state litigation. See Tarpley, 312 F.3d at 899 (explaining 
that plaintiff cannot establish constitutional violation without evidence that defendants 
prevented him from pursuing nonfrivolous legal action). Thus, it is impossible to find 
that Love raised a nonfrivolous issue. See Harbury, 536 U.S. at 416 (“[T]he predicate 
claim [must] be described well enough to apply the ‘nonfrivolous’ test and to show that 
the ‘arguable’ nature of the underlying claim is more than hope.”). Accordingly, the 
district court properly granted summary judgment for the defendants. 
         
                                                                                  AFFIRMED.